Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 5-9 directed to an Invention non-elected without traverse.  Accordingly, claims 5-9 have been cancelled.

Allowable Subject Matter
Claims 1-4 & 10-20 are allowed. 							       The following is an examiner's statement of reasons for allowance: 

 Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by computing device comprising: at least one processor to process data; and a communication module coupled to the at least one processor, wherein the communication module comprises, a first substrate that supports a first die, the first die electrically attached to the first substrate, wherein the substrate is an organic substrate separate and distinct from the first die; a second die coupled to the first die, the second die having devices formed with compound semiconductor materials, and the second die electrically attached to the first substrate; and a second substrate coupled to the first substrate by an interposer substrate, the second substrate having an antenna unit for transmitting and receiving communications at a frequency of approximately 15 GHz or higher, and the interposer substrate having a central opening extending entirely there through, wherein one or both or the first die or the second die is within the central opening and is laterally adjacent to the interposer substrate.
The most relevant prior art reference due to Brewer et al. (Pub. No.: WO 03/030254 A2) substantially discloses a computing device comprising:							at least one processor to process data (Page 5, L 26-33, Page 7, L 22-30 & Page 9, L 5-19 - implied); and												a communication module coupled to the at least one processor, wherein the communication module comprises (Page 5, L 26-33, Page 7, L 22-30 & Page 9, L 5-19 - implied),												a first substrate that supports a first die, the first die electrically attached to the first substrate (Page 4, L 24-27, Page 5, L 26-33, Page 6, L 27 through Page 7, L 20, Page 9, L 5-19; Fig. 1 – first substrate 1, first die comprising CMOS integrated circuit 2; this prior art teaches that the first substrate 1 could be a silicon substrate and the substrate contains a CMOS microcircuit 2; it is implied that that the transistors of the CMOS circuit are formed in/on the substrate 1 and the substrate forms an integral part of at least a part of the circuit; in other words the first die is electrically attached to the first substrate);						a second die coupled to the first die, the second die having devices formed with compound semiconductor materials, and the second die electrically attached to the first substrate (Page 9, L 5-33; Fig. 1 – second die comprising GaAs MMIC 4 in the receptacle layer 3 or InP HEMT MMIC 6 in the receptacle layer 5; the second die 4/6 is coupled/electrically connected to the first die 2 through metallized via  holes 20 & horizontal metallized recesses 21); and			a second substrate coupled to the first substrate, the second substrate having an antenna Page 9, L 5-33; Fig. 1 – receptacle layer 7 could be considered as the second substrate, antenna unit 8; the second substrate 7 is coupled to the first substrate 1 through multiple metallized via  holes 20 & horizontal metallized recesses 21).					Furthermore, Beer et al. (Pub. No.: US 2014/0110841 A1) teaches the first die electrically attached to the first substrate by a plurality of conductive bumps or solder balls, wherein the substrate is an organic substrate separate and distinct from the first die (Par. 0041-0046, 0054, 0075-0076; Fig. 10 – first die 10A; first substrate 100 (PCB); first die 10 A is electrically attached to the first substrate 100 by contact pads 35 & 110, redistribution lines 40, external contacts 65 and solder balls 80; it is clear from the Fig. 10 that the first substrate 100 is separate and distinct from the first die 10A; this prior art further teaches a second die 11A coupled to the first die 10A and also electrically attached to the first substrate; it also teaches an antenna unit 50).  										Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 1 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 1 is deemed patentable over the prior arts.

Regarding Claims 2-4 & 10-20: these claims are allowed because of their dependency status from claim 1.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SYED I GHEYAS/Primary Examiner, Art Unit 2812